DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
The status of the 10/08/2021 claims, is as follows: Claims 1-2, and 31 have been amended; Claims 4-5, 7, 10-11, 14, 17, 20, 23-25, 28-30, and 33-37 have been canceled; Claims 12, 22, 26-27, 32, and 38 have been withdrawn; and Claims 1-3, 6, 8-9, 12-13, 15-16, 18-19, 21-22, 26-27, 31-32, and 38 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-9, 13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weij (US 20120125313, previously cited) in view of Koopman (US 5451744, previously cited) and Wang (US 20090255414, newly cited)
Regarding Claim 1, Weij discloses an air-frying cooker (apparatus), comprising: 
outer wall 4); 
a food support (chamber 2) located in the vessel (outer wall 4) and having an air-permeable bottom (air-permeable bottom section 5) (para. 0023; fig. 1). 
[AltContent: textbox (Prior Art
Weij (US 20120125313))]
    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale


Weij does not disclose:
a partition located in the vessel and located below the food support, 
wherein the partition divides a space in the vessel into a first chamber accommodating the food support and a second chamber located below the first chamber,
wherein the partition at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials falling from the air-permeable bottom of the food support into the first chamber to the second chamber, 
wherein the partition comprises a guide surface having an opening at or near a center, wherein the guide surface, from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the opening, and 

However, Koopman discloses:
a partition (drip tray 160) located in the vessel (cooking chamber 100) and located below the food support (spits 450) (fig. 3), 
wherein the partition (drip tray 160) divides a space in the vessel (cooking chamber 100) into a first chamber accommodating the food support and a second chamber located below the first chamber (annotated fig. 7),
wherein the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45), 
wherein the partition (drip tray 160) comprises a guide surface (metal sheets 160a, 160b) having an opening at a center (drain hole 164) (col. 8, lines 24-34; fig. 11), wherein the guide surface, from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the opening (drain hole 164) (fig. 11), and
It is noted that the partition of Koopman is disposed on the lower wall 120 of the cooking chamber as noted in annotated fig. 5. The bottom of cooking chamber or the bottom wall of the vessel is marked as “dashed line” in annotated fig. 5 (col, 11, 7, 8, lines 60-67, 1-12 ,24-27 respectively). 
 




    PNG
    media_image2.png
    531
    623
    media_image2.png
    Greyscale


[AltContent: textbox (Prior Art
Koopman (US 5451744))][AltContent: textbox (Bottom wall)][AltContent: arrow][AltContent: textbox (partition)][AltContent: connector][AltContent: textbox (Skirt portion of oven)][AltContent: textbox (Cooking chamber)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    625
    472
    media_image3.png
    Greyscale

Wang discloses a supporting wall (annotated fig. 4) at a lower portion of the partition (grease-guiding tray 51), the supporting wall extending vertically from the partition onto a lower wall of a vessel of the air-frying cooker (grill apparatus 1) (para. 0018).
[AltContent: arrow][AltContent: textbox (Supporting wall)]
    PNG
    media_image4.png
    409
    501
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    495
    616
    media_image5.png
    Greyscale

[AltContent: textbox (Prior Art
Wang (US 20090255414))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the partition of Koopman to include the supporting wall that extends vertically to the lower wall of the cooking chamber as taught by Wang, in order to detachedly connect the partition to a pair of para. 0018). The modification of Weij, Koopman, and Wang results in the supporting wall extending vertically from the partition onto the bottom wall of the cooking. 

Regarding Claim 2, Weij discloses the air-frying cooker (apparatus), further comprising a guide member (air guide 11) that guides the materials falling from the air- permeable bottom of the food support (air-permeable bottom section 5 of chamber 2) into the first chamber to the second chamber (para. 0028) (it is noted that because of the its conical shape, the air guide 11 is able to guide grease from the first chamber into the second chamber), wherein the guide member (air guide 11) is, substantially conical (para. 0030-0031; fig. 2). 

Regarding Claim 3, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is located at least partly in the second chamber on the bottom wall of the vessel (outer wall 4) (fig. 1).

Regarding Claim 6, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) guides the materials (grease) entering the second chamber to a location underneath the food support (chamber 2), out of a flow path of airflow (para. 0028) (it is noted that the air guide 11 guides grease to the bottom part 12 while it causes air flow upward to the chamber 2).
Koopman discloses the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials (grease) spits 450) into the first chamber to the second chamber (col. 8, lines 41-45) underneath the partition (drip tray 160). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).

Regarding Claim 8, Weij discloses the air-frying cooker (apparatus), wherein the guide member (guide member 11) has a directing surface gradually extending inclined away from a level to the bottom wall of the vessel (bottom part 12).  
[AltContent: textbox (Prior Art
Weij (US 20120125313))]

    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale

Koopman discloses the opening (drain hole 164) in the guide surface of the partition (metal sheets 160a, 160b) (col. 8, lines 24-34; fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition having the opening such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman discloses the guide member is aligned, in an axial direction of the vessel, with the opening in the guide surface of the partition (it is noted that the opening is the center of the cooking chamber and the guide member is disposed also in the center of the cooking chamber. Therefore, they are aligned each other in the axial direction). 

Regarding Claim 9, Weij discloses the guide member (air guide 11) (fig. 2). Koopman discloses the opening (drain hole 164) in the partition (drip tray 160) (col. 8, lines 24-34; fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition having the opening such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the col. 13, lines 54-60).
The modification of Weij and Koopman results in the structure annotated in fig. 1 below. Therefore, the gap exists between the guide member and the opening to allow the materials falling into the first chamber to enter the second chamber through the gap. 

[AltContent: textbox (Prior Art
Weij (US 20120125313))]
    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale


Regarding Claim 13, Weij discloses the air-frying cooker (apparatus), wherein:
the food support (chamber 2) has a handle extending to an exterior of the vessel (outer wall 4) (fig. 1). 

Regarding Claim 15, Weij discloses the air-frying cooker (apparatus), wherein the food support (chamber 2) comprises a grille plate (air-permeable bottom section 5) (para. 0023; fig. 1).

Regarding Claim 16, Weij discloses the air-frying cooker (apparatus), wherein the food support (chamber 2) is directly placed on the (bottom part 12). 
Koopman discloses the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45) underneath the partition (drip tray 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman results in the food support is directly placed on the partition. 
[AltContent: textbox (Prior Art
Weij (US 20120125313))]
    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale

Regarding Claim 18, the modification of Weij, Koopman, and Wang discloses substantially all the features as set forth above. Weij discloses the air-frying cooker (apparatus) comprising the bottom wall (bottom part 12). Koopman discloses the partition (drip tray 160) comprising inclined guide surface (metal sheets 160a, 160b; fig. 11). 
The modification of Weij, Koopman, and Wang does not discloses:  
the inclination angle of the guide surface relative to the bottom wall of the vessel is equal to or larger than 10 degrees.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination angle of the guide surface relative to the bottom wall of the vessel to be equal to or larger than 10 degrees as claimed, since it is recognized that the inclination angle is merely a design choice to fit a desired application such that the grease is channeled toward the opening. 

Regarding Claim 19, the modification of Weij, Koopman, and Wang discloses substantially all the features as set forth above. Koopman discloses the partition (drip tray 160) makes a temperature in the second chamber lower than that in the first chamber (col. 13, lines 54-60). 
The modification of Weij, Koopman, and Wang does not disclose the partition makes the temperature in the second chamber lower than that in the first chamber by about 50 centigrade degrees. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the partition such that the temperature in the second chamber lower than that in the first chamber by about 50 centigrade degrees, 

Regarding Claim 21, the modification of Weij, Koopman, and Wang discloses substantially all the features as set forth above. Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is conical-shaped (para. 0031; fig. 2). Koopman discloses the partition (drip tray 160) having the opening (drain hole 164) that is cylindrical-shaped (fig. 11). Therefore, the shape of the opening in the partition is complementary to that of the guide member so that the opening can be fitted around the guide member.  
The modification of Weij, Koopman, and Wang does not disclose:
the guide member at least partly projecting beyond the guide surface of the partition. 
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide member of Weij to at least partly project beyond the guide surface of the partition of Koopman such that the guide member maintains its function, which is to circulate air upward toward the chamber. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Koopman (US 5451744, previously cited) in view of Wang (US 20090255414, newly cited)

Regarding claim 31, Koopman disclose a partition (drip tray 160) for use in an air-frying cooker (rotisserie oven) to divide an internal space in the air-frying cooker (rotisserie oven) into a first chamber for accommodating food and a second chamber located below the first chamber (it is noted that the air-frying cooker is an intended use. The drip tray 160 can be used in the air-frying cooker), and to at least partially block heat PCIP.20585Atty. Docket No. 2016P00389WOUSAppl. No. 16/307,257 Amendment and/or Response In Reply to Office action of February 8, 2021transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), the partition (drip tray 160) comprising: 
an inclined guide surface (metal sheets 160a, 160b) for guiding materials (grease) that fall from an air- permeable bottom (holes 440; figs. 3 and 7) of a food support (spits 450) into the first chamber to the second chamber through at least one opening (drain hole 164) at a center of the guide surface (metal sheets 160a, 160b) (col. 8, lines 41-45); 
the at least one opening (drain hole 164) at the center, located at a lowest point of the guide surface (metal sheets 160a, 160b), wherein the guide surface gradually inclines downward, from an edge to the at least one opening (drain hole 164), to guide the materials (grease) towards and through the at least one opening (drain hole 164) (col. 8, lines 41-45; fig. 11). 
It is noted that the partition of Koopman is disposed on the lower wall 120 (annotated as dashed line in fig. 5) of the cooking chamber as noted in annotated fig. 5. The bottom of cooking chamber or bottom wall of the vessel is marked as “dashed line” in annotated fig. 5 (col, 11, 7, 8, lines 60-67, 1-12,24-27 respectively).

    PNG
    media_image6.png
    446
    518
    media_image6.png
    Greyscale

[AltContent: textbox (Prior Art
Koopman (US 5451744))][AltContent: textbox (Bottom wall)][AltContent: arrow][AltContent: textbox (partition)][AltContent: connector][AltContent: textbox (Skirt portion of oven)][AltContent: textbox (Cooking chamber)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    625
    472
    media_image3.png
    Greyscale


Koopman does not disclose a supporting wall at a lower portion of the partition, the supporting wall extending vertically from the partition onto a bottom wall of a vessel of the air-frying cooker. 
However, Wang discloses a supporting wall (annotated fig. 4) at a lower portion of the partition (grease-guiding tray 51), the supporting wall extending vertically from the partition onto a lower wall of a vessel of the air-frying cooker (grill apparatus 1) (para. 0018).
[AltContent: arrow][AltContent: textbox (Supporting wall)]
    PNG
    media_image4.png
    409
    501
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    495
    616
    media_image5.png
    Greyscale

[AltContent: textbox (Prior Art
Wang (US 20090255414))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partition of Koopman to include the supporting wall that extends vertically to the lower wall of the cooking chamber as taught by Wang, in order to detachedly connect the partition to a pair of guiding rail of the cooking chamber such that the partition can be removed i.e. for cleaning (para. 0018). The modification of Koopman and Wang results in the supporting wall extending vertically from the partition onto the bottom wall of the cooking.
Response to Amendment
With Respect to Notification of 112f: since amendment made to Claim 2 regarding 112f, the interpretation under 112f is withdrawn. 

Response to Argument
Applicant’s arguments filed on 10/08/2021 have been fully considered, however the amendments necessitate new ground of rejections. Therefore, the Applicant’s arguments on p. 10-11 are considered moot in view of new ground of rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761